Citation Nr: 0718863	
Decision Date: 06/22/07    Archive Date: 07/03/07

DOCKET NO.  05-19 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel


INTRODUCTION

The veteran had active service from August 1973 to January 
1974, and from January 1975 to November 1975.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2004 rating decision of the 
Albuquerque, New Mexico, Department of Veterans Affairs (VA) 
Regional Office (RO), which confirmed and continued the 
previous denial of service connection for post-traumatic 
stress disorder (PTSD).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The record as it stands is currently inadequate for the 
purpose of rendering a fully informed decision as to the 
claim of whether new and material evidence has been presented 
to reopen the claim for service connection for PTSD.  Thus, a 
remand to the RO is required in order to fulfill its 
statutory duty to assist the veteran to develop the facts 
pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 
377 (1993).

The veteran's claim for service connection for PTSD was 
denied in a May 2003 rating decision.  The RO stated that the 
claim was denied because while the veteran has a current 
diagnosis of PTSD, there was no evidence of an in-service 
combat stressor or otherwise traumatic stressor.  The RO 
concluded that since the record lacked evidence of an in-
service stressor, and a link between the veteran's current 
symptomatology and an in-service stressor, service connection 
for PTSD was denied.  Notice was issued to the veteran that 
same month; however, the veteran did not express disagreement 
with the determination and appeal the decision.  38 C.F.R. 
§ 20.201 (2006).  Thus, the claim became final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.302 (2006).

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held 
in part that VA's duty to notify a claimant seeking to reopen 
a claim included advising the claimant of the evidence and 
information that is necessary to reopen the claim and VA must 
notify the claimant of the evidence and information that is 
necessary to establish his entitlement to the underlying 
claim for the benefit sought by the claimant.  It further 
held that VA must, in the context of a claim to reopen, look 
at the bases for the denial in the prior decision and to 
respond with a notice letter that describes what evidence 
would be necessary to substantiate that element or elements 
required to establish service connection that were found 
insufficient in the previous denial.  

Although the June 2004 and June 2005 VCAA letters associated 
with the claims folder advised the veteran of what evidence 
is necessary to substantiate his underlying service 
connection claim, the letters did not discuss the basis for 
the denial in the prior decision.  Thus, the June 2004 and 
June 2005 letters do not comply with the Kent ruling.  The 
Board also notes that the veteran has not been apprised of 
the applicable law and regulations and reasons and bases 
associated with new and material evidence claim.  See 
38 C.F.R. § 3.156 (2006).  This is especially important 
because pursuant to Jackson v. Principi, 265 F.3d 1366 (Fed. 
Cir. 2001), although the RO adjudicated the issue on the 
merits, the Board is required to determine whether new and 
material evidence has been presented when a claim has been 
previously disallowed based upon the same factual basis.  
Thus, corrective notice in this regard is also needed.  See 
also Bernard v. Brown, 4 Vet. App. 384 (1993).  

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED for the following action:

1.  Send the veteran proper VCAA notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  The VCAA notice should 
advise the veteran of what evidence and 
information is necessary to reopen the 
claim and VA must notify the claimant of 
the evidence and information that is 
necessary to establish his entitlement to 
the underlying claim, i.e., the 
element(s) required to establish service 
connection that were found insufficient 
in the May 2003 rating decision.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  The 
notice should also include an explanation 
as to the information or evidence needed 
to establish a disability rating and 
effective date for the claim on appeal.  
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

2.  Thereafter, the RO should accomplish 
any additional development deemed 
appropriate, to include scheduling the 
veteran for a VA examination and opinion 
to determine whether the veteran 
currently has PTSD that is attributable 
to his active military service if new and 
material evidence has been received to 
reopen the claim.

3.  Then, readjudicate the veteran's 
claim.  If the claim remains denied, the 
veteran and his representative should be 
provided an appropriate SSOC, which sets 
forth all appropriate law and regulations 
and reasons and bases for both a finality 
and, if appropriate, a de novo review.  
The veteran and his representative should 
also be afforded the opportunity to 
respond.  The matter should then be 
returned to the Board, if in order, for 
further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



